Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton China World Fund Statement of Investments, May 31, 2012 (unaudited) (continued)  Rounds to less than 0.1% of net assets. a A portion or all of the security is on loan at May 31, 2012. b Non-income producing. c A portion or all of the security purchased on a delayed delivery basis. d Security has been deemed illiquid because it may not be able to be sold within seven days. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2012, the value of this security was $594,534, representing 0.06% of net assets. f The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. g The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Templeton China World Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton China World Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
